IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                   AT NASHVILLE

WILLIAM MICHAEL HOBSON,                            )
                                                   )


VS.
       Appellant,                                  )
                                                   )
                                                   )
                                                       (No. 2564 Below)
                                                       DAVIDSON COUNTY
                                                                           FILED
                                                       C.C.A. NO. 01C01-9710-CR-00497


                                                   )
STATE OF TENNESSEE,                                )   The Hon. Thomas H. Shriver 1998
                                                                          July 14,
                                                   )   (Dismissal of Habeas Corpus Petition)
       Appellee.                                   )   AFFIRMED PURSUANT TO RULE 20
                                                                          Cecil W. Crowson
                                             ORDER                       Appellate Court Clerk

               This matter is before the Court upon the state’s motion requesting that the

judgment in the above-styled cause be affirmed pursuant to Rule 20, Tennessee Court of

Criminal Appeals Rules. Finding that the issue raised on appeal has become moot, we grant the

state’s motion.



               The petitioner’s sentence expired on May 18, 1998, at which time he was released

from the custody of the Department of Correction. Accordingly, this appeal is moot. See

McIntyre v. Trauber, 884 S.W.2d 134, 137 (Tenn. App. 1994) ("[a] case will generally be

considered moot if it no longer serves as a means to provide relief to the prevailing party").

"Cases must be justiciable not only when they are first filed but must also remain justiciable

throughout the entire course of the litigation, including the appeal." Id.



               It is apparent in the present case that this Court could not provide relief to the

petitioner even if we did find that the trial court erred by dismissing his petition for writ of habeas

corpus.



               IT IS, THEREFORE, ORDERED that the state’s motion to affirm the judgment of

the trial court under Rule 20, Tennessee Court of Criminal Appeals Rules, is granted, and the

appeal is dismissed. It appearing that the petitioner is indigent, costs of these proceedings are

taxed to the state.



                                                       _____________________________
                                                       DAVID H. WELLES, JUDGE

CONCUR:

_____________________________
JERRY L. SMITH, JUDGE

_____________________________
THOMAS T. WOODALL, JUDGE